SMITH, Judge.
An appeal from a judgment declaring all absentee ballots invalid in a party primary *1135in Calhoun County and ousting appellant from the office of clerk of the circuit court as a result. The trial court’s conclusion that at least 25 absentee ballots were void because the ballot and “application for absent elector’s ballot” were mailed to the supervisor of elections in the same envelope, Section 101.67(3), Florida Statutes (1975), is supported by substantial competent evidence. The trial court properly ruled that all absentee ballots would not be counted. “[WJhere the number of invalid absentee ballots is more than enough to change the result of the election, then the election shall be determined solely upon the basis of the machine ballot.” Boardman v. Esteva, 323 So.2d 259, 268 (Fla.1975), app. dism., 425 U.S. 967, 96 S.Ct. 2162, 48 L.Ed.2d 791 (1976). The judgment is
AFFIRMED.
MILLS, Acting C. J., and ERVIN, J., concur.